                Case 21-12317-EPK             Doc 19       Filed 03/26/21       Page 1 of 20




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

In re:

HELLENIC PETROLEUM, LLC,                                              Case No. 21-12317-EPK

      Alleged Debtor.                                                 Chapter 7 (Involuntary)
_____________________________________/

    RESPONSE IN OPPOSITION TO EMERGENCY MOTION FOR APPOINTMENT
          OF AN INTERIM TRUSTEE PURSUANT TO 11 U.S.C. § 303(g)

         Alleged Debtor, Hellenic Petroleum, LLC ("Hellenic"), responds in opposition to the

Emergency Motion for Appointment of an Interim Trustee Pursuant to 11 U.S.C. § 303(g) (the

"Motion") [ECF No. 7] filed by Petitioning Creditor, Pro Petroleum, LLC ("Pro Petroleum"). In

support of its response Hellenic states:

                                             INTRODUCTION

         An involuntary bankruptcy petition is an extreme remedy with serious consequences to the

alleged debtor.1 The appointment of an interim trustee under 11 U.S.C. § 303(g), prior to the entry

of an order for relief, is an even more extreme remedy. Through it, creditors can forcibly divest a

company of its management and assets in a manner of days. It is an exceptional tool to be

employed in extremely limited circumstances. Cases analyzing § 303(g) appointments are indeed

limited, "no doubt because the request for such relief is rare."2

         Ignoring these realities, Pro Petroleum requests an interim trustee on two equally meritless

theories. First, Pro Petroleum seeks the appointment due to allegations such as "Hellenic is not



1
         In re Diamondhead Casino Corp., 540 B.R. 499, 505 (Bankr. D. Del. 2015) (footnote and quotation omitted).
2
        Diamondhead Casino, 540 B.R. at 505.
{2387/000/00519459}
               Case 21-12317-EPK          Doc 19     Filed 03/26/21   Page 2 of 20




paying its debts and obligations as they come due," and "Hellenic is not meeting its contractual

obligations to vendors and customers."3 These mundane observations, which could be applied to

almost every debtor in bankruptcy, were largely precipitated by the bankruptcy filing itself and do

not approach the high standard required for § 303(g) relief. Second, Pro Petroleum speculates that

Hellenic is engaged in a "bust-out" and is running up debts, which it has no intention of paying,

for the benefit of a successor entity. As set forth infra, that allegation is devoid of factual

underpinnings and is frivolous.

        For these reasons, as well as the likelihood that the petition against Hellenic will be

dismissed, the Court should deny the Motion.

                                    FACTUAL BACKGROUND

        A.         Hellenic.

        1.         Hellenic is a Florida limited liability company formed in 2016. The company is

engaged in the fuel industry. Its business practices include: (a) buying and selling fuel, whether

diesel, renewable or biodiesel marine, (b) storing and transporting fuel, and (c) delivering fuel to

truck stops and gas stations. Hellenic owns a California facility of three acres at which trucks and

fuel are stored.

        2.         Hellenic generates revenues via cash on delivery. Revenues received by Hellenic

are used to pay operational expenses and to reduce payables. Recent expenses related to the

COVID-19 pandemic, together with substantial fluctuations in fuel prices, have caused the

company to run a negative cash flow.




3
        See Mot. 17.
{2387/000/00519459}
                 Case 21-12317-EPK             Doc 19       Filed 03/26/21        Page 3 of 20




        3.       The principal of Hellenic is an individual named Panagiotis "Pete" Kechagias ("Mr.

Kechagias").

        B.       Pro Petroleum is a Competitor Who Improperly Filed an Involuntary Petition
                 to Put Hellenic Out of Business.

        4.       Pro Petroleum is a Delaware limited liability company that conducts business in

Florida.

        5.       Upon information and belief, third-party, Pilot Travel Centers, LLC d/b/a Pilot

Flying J ("Pilot"), is the majority owner of and controls Pro Petroleum. An article from the

publication Transport Topics, which references Pilot's majority interest in Pro Petroleum, is

attached as EXHIBIT "A".4

        6.       Pilot operates a chain of truck stops in the United States and Canada, and is the

largest purveyor of over-the-road diesel fuel in the United States.                     Hellenic and Pilot are

competitors in that each entity sells diesel fuel to truck stops.

        7.       On or about October 20, 2020 Hellenic entered into an agreement with Pro

Petroleum to purchase diesel fuel on credit. At that time, Hellenic was unaware that Pilot was the

majority owner of Pro Petroleum.

        8.       Hellenic initially made purchases without incident and ordinary course payments

to Pro Petroleum under the credit agreement. At all relevant times, Pro Petroleum encouraged

Hellenic to run up its credit and purchase fuel. Indeed, Pro Petroleum continued to sell fuel to

Hellenic even after ordinary course payments ceased and defaults existed under the credit

agreement.



4
        The article is also available on the internet at https://www.ttnews.com/articles/pilot-flying-j-changes-name-
expands-energy-market.
{2387/000/00519459}
               Case 21-12317-EPK         Doc 19     Filed 03/26/21      Page 4 of 20




       9.      Upon information and belief, Pro Petroleum acted in this manner for two reasons.

First, Cynthia Maurycy, Pro Petroleum's account manager for Hellenic, wished to sell more

product in order to inflate her sales numbers. Hellenic indeed believes that Ms. Maurycy may

have delayed submitting invoices to Pro Petroleum's credit department in order to maximize sales

in the short term. Second, it is a common practice in the oil and gas industry for a supplier to

create a dependent customer by selling products in excess of the customer's repayment ability. If

the customer does substantial business such that it might compete with the supplier or its affiliates,

the supplier can then cut off sales and force the customer to shut down. That is exactly what

happened here—Pilot, via Pro Petroleum, used its leverage as a supplier to indebt Hellenic and

then push it into bankruptcy.

       C.      The Bankruptcy Filing and Frivolous Allegations of a "Bust-Out."

       10.     On March 10, 2021 Pro Petroleum filed an involuntary petition for relief under

chapter 7 of the Bankruptcy Code against Hellenic. ECF No. 1.

       11.     The deadline to respond to the petition is April 1, 2021, and the Court has not

entered an order for relief.

       12.     Pro Petroleum filed the Motion on March 19, 2021, through which it seeks the

appointment of an interim trustee under 11 U.S.C. § 303(g). ECF No. 7.

       13.     Perhaps recognizing the extraordinary nature of the relief it seeks, Pro Petroleum

accuses Hellenic of engaging in sweeping misconduct, including making a "calculated run" on fuel

in furtherance of a "bust-out," and comingling assets with affiliates. See Mot. ¶¶ 19–47.

       14.      However, these allegations are based on vanishingly small amounts of actual

evidence. For example, the bust-out theory alleged by Pro Petroleum is based on the following

factual allegations:
{2387/000/00519459}
              Case 21-12317-EPK         Doc 19     Filed 03/26/21     Page 5 of 20




                     By March 2, 2021, Hellenic had incurred some $2.3 million in debt owing
                      to Pro Petroleum and defaulted under the credit agreement. Mot. ¶¶ 20–25.

                     On March 8, 2021 Hellenic fired its employees. Id. at ¶ 27.

                     Mr. Kechagias has been replaced by a husband and wife, Salvador Estrada
                      ("Mr. Estrada") and Olga Estrada ("Mrs. Estrada"), as the management of
                      Hellenic. Id. at ¶ 28.

                     The manager and registered agent for a third-party entity, Central Coast
                      Petroleum, LLC ("Central Coast") is Mrs. Estrada. Id. at ¶¶ 30–34.

                     "Upon information and belief," Hellenic purchased two trailers, with one
                      trailer paid for by Central Coast. Id. at ¶ 34.

                     Mr. Kechagias stated he was in discussions with a creditor of Hellenic,
                      Diesel Direct, to purchase Hellenic. Id. at ¶ 36.

                     On March 10, 2021 Hellenic entered into a settlement with a separate
                      creditor, Mansfield Energy Corp., to maintain access to its fuel supply. Id.
                      at ¶ 37.

       15.     Each of these allegations is either false, innocuous or in fact contradicts the bust-

out theory posited by Pro Petroleum. In particular:

                     While Hellenic has purchased substantial amounts of fuel from Pro
                      Petroleum on credit, this was done in response to increased marketplace
                      demand. As stated supra, this was also done with the active encouragement
                      of Pro Petroleum. Allegations of stockpiling are meritless.

                     Hellenic has not fired all of its employees. The company retains seven
                      employees in California (five drivers and two administrative workers) and
                      six in Florida. All payroll is processed in Florida.

                     Mr. and Mrs. Estrada have not replaced Mr. Kechagias as the management
                      of Hellenic. Mr. Kechagias is the sole owner and manager of the company.
                      Rather, Mr. and Mrs. Estrada are each employees of Hellenic. Mr. Estrada
                      attends to supplier purchasing and relationships while Mrs. Estrada focuses
                      on logistics, scheduling and driver coordination.

                     Central Coast is an entity formed by the Estradas to purchase trailers and
                      lease them to Hellenic. This is not unusual, as Hellenic often leases
                      transport equipment to maintain fuel deliveries. Mr. Kechagias has no
                      ownership interest in, control over or affiliation with Central Coast. The
{2387/000/00519459}
              Case 21-12317-EPK          Doc 19     Filed 03/26/21      Page 6 of 20




                       allegation that Hellenic is incurring debt and being hollowed out for the
                       benefit of Central Coast is meritless.

                      Mr. Kechagias has discussed a potential sale of Hellenic to Diesel Direct.
                       However, this fact weakens, rather than strengthens, other allegations made
                       by Pro Petroleum. For example, if the Estradas replaced Mr. Kechagias as
                       the managers of Hellenic, as Pro Petroleum contends, why is Mr. Kechagias
                       the individual negotiating with Diesel Direct? Moreover, if Hellenic is
                       being stripped of its assets for the benefit of Central Coast, how could it be
                       a candidate for sale to a third party? The Motion is silent as to these obvious
                       follow-up questions and contradictions.

                      Similarly, Hellenic is attempting to maintain access to fuel supply through,
                       inter alia, discussions with Mansfield Energy Corp. Again, however, this
                       fact undermines the case Pro Petroleum is attempting to construct. If
                       Hellenic is not operating, as Pro Petroleum claims, why is it actively
                       attempting to maintain access to its fuel supply? And why would it do so if
                       its business is being transferred to Central Coast? Again, the Motion does
                       not even attempt to reconcile these contradictory allegations.

       16.     An additional theory forwarded by Pro Petroleum, that of asset comingling by

affiliates, is based on even less evidence than that of the bust-out. In the Motion, Pro Petroleum

list a number of entities with respect to which Mr. Kechagias is a registered agent or officer. Mot.

¶ 45. Based on nothing more than the fact that "[s]everal of these entities currently have or have

had the same principal business address as Hellenic," Pro Petroleum muses, "It is unclear whether

any of these entities have respected corporate formalities…Certainly, a trustee would be best suited

to quickly investigate these entities, and, more importantly, Central Coast Petroleum, and their

relationship to Hellenic…" Id. at ¶¶ 46–47.

       17.     The comingling allegation is unfounded and meritless. Mr. Kechagias, like any

number of Florida entrepreneurs, utilizes common addresses for entities he owns or controls.

There is nothing remotely inappropriate in doing so. The reliance of Pro Petroleum on that fact,

in requesting the extreme remedy of an interim trustee appointment, smacks of a rushed, faulty

investigation and bankruptcy filing.
{2387/000/00519459}
               Case 21-12317-EPK          Doc 19    Filed 03/26/21      Page 7 of 20




       D.      Damages to Hellenic.

       18.     Although a response to the involuntary petition itself is not yet due, it is imperative

to note the significant damages sustained by Hellenic as a result of this bankruptcy filing. Due to

the filing, no suppliers are prepared to do business with Hellenic. The suppliers and their credit

lines are the lifeblood of Hellenic—without the ability to purchase fuel, Hellenic has no fuel to

sell. If the supplier dynamic is not rectified in the near future, it will prove fatal to the company.

The Hellenic Petroleum name, which is trademarked in the United States and Dubai, is now

synonymous with bankruptcy. A potential purchase of an Ohio refinery has evaporated, as the

investors participating in the project have left.

       19.     These damages were not inevitable. They were the result of a deliberate choice by

Pro Petroleum to shoot the proverbial gun first and ask questions later.

       20.     Other suppliers have not taken the drastic step of filing or joining an involuntary

petition. Hellenic notes, for example, that it owes Direct Diesel in excess of $10 million for fuel

purchases. However, Direct Diesel did not file a bankruptcy petition and, upon information and

belief, declined to join the instant petition after an invitation from Pro Petroleum. The reason for

this discrepancy arises from the motivations stated supra—Pro Petroleum is not acting as a good

faith creditor seeking mere repayment of its debt. This bankruptcy was precipitated by a desire to

shut down Hellenic as a competitor.

       21.     Hellenic is confident that the petition will ultimately be dismissed, and intends to

seek damages under 11 U.S.C. § 303(i).

                                           ARGUMENT

       Section 303 of the Bankruptcy Code permits one or more petitioning creditors to

commence an involuntary case against an alleged debtor. 11 U.S.C. § 303(b). An "involuntary
{2387/000/00519459}
                Case 21-12317-EPK         Doc 19     Filed 03/26/21    Page 8 of 20




petition is an extreme remedy with serious consequences to the alleged debtor, such as loss of

credit standing, inability to transfer assets and carry on business affairs, and public

embarrassment." In re Forever Green Athletic Fields, Inc., 804 F.3d 328, 335 (3d Cir. 2015)

(citation omitted). Given these serious consequences, "courts should be wary of creditors who

may find alluring the 'retributive quality' of thrusting a debtor into bankruptcy," and "should not

lightly enter an order for relief." Forever Green, 804 F.3d at 328 (footnote omitted); Diamondhead

Casino, 540 B.R. at 505.

          Generally, the Bankruptcy Code permits an alleged debtor to acquire or dispose of property

until an order for relief is entered. See 11 U.S.C. § 303(f). In addition to taking the aggressive

step of filing an involuntary petition, however, creditors may seek "[a]n even more extreme

remedy"—the appointment of an interim trustee under § 303(g). Diamondhead Casino, 540 B.R.

at 505.

          "There is limited case law applying section 303(g), no doubt because the request for such

relief is rare." Id. By its terms, however, § 303(g) conditions the appointment of a trustee for

situations where it is "necessary to preserve the property of the estate or to prevent loss to the

estate…" 11 U.S.C. § 303(g). Given this language, "[t]he case law that does exist counsels that a

request for an interim trustee should be denied in the absence of an exceptionally strong need for

doing so or where no facts are alleged showing a necessity for the appointment." Diamondhead

Casino, 540 B.R. at 505 (footnotes and quotations omitted) (emphases supplied). "In order to

appoint a trustee, a movant must show a substantial risk of loss to the estate." Diamondhead

Casino, 540 B.R. at 505 (footnote omitted). "Further, in order to avoid the appointment of an

interim trustee in an involuntary case that may be dismissed, the court must determine, as a


{2387/000/00519459}
              Case 21-12317-EPK           Doc 19     Filed 03/26/21      Page 9 of 20




preliminary matter, that there is a reasonable likelihood that an order for relief will be entered."

Id.

        In this case the Court should deny the Motion because (1) there is not a reasonable

likelihood that an order for relief will be entered, and (2) there is not a substantial risk of loss to

the estate.

        A.     There is Not a Reasonable Likelihood That an Order for Relief Will be
               Entered.

               1.      The petition has not been joined by the requisite number of creditors.

        Section 303(b) sets forth two main scenarios for filing an involuntary petition. In cases

where an alleged debtor possesses twelve or more creditors, excluding employees, insiders, and

recipients of voidable transfers, three or more creditors must file the petition. By contrast, if the

alleged debtor possesses fewer than twelve such creditors, only one or more creditors need file the

petition. Compare 11 U.S.C. § 303(b)(1) with (b)(2).

        As a threshold matter, an order for relief will not be entered because an insufficient number

of creditors have filed the petition against Hellenic. Although Hellenic is still in the process of

identifying all of its outstanding payables, it has provided Pro Petroleum with the preliminary chart

attached hereto as EXHIBIT "B". The chart identifies more than thirty creditors who hold claims

against Hellenic. Given this, the petition filed against Hellenic must comply with § 303(b)(1) and

be joined by three or more creditors whose claims are not subject to a bona fide dispute. See 11

U.S.C. § 303(b)(1). To date, however, no creditors other than Pro Petroleum have joined the

petition. Nor, in light of the distinct possibility of § 303(i) sanctions being imposed in this case,

Hellenic does anticipate that other creditors will do so.



{2387/000/00519459}
              Case 21-12317-EPK          Doc 19     Filed 03/26/21      Page 10 of 20




       Absent the requisite number of petitioning creditors, there is not a reasonable possibility

that an order for relief will be entered in this case. The Court can and should deny the Motion for

this reason alone.

               2.      The petition was filed in bad faith.

       In addition to not complying with the plain language of § 303(b), there is a strong likelihood

that the Court will dismiss the petition as being filed in bad faith.

        Although § 303 does not explicitly refer to good faith filings, involuntary petitions "must

be made in good faith." In re Manhattan Indus., Inc., 224 B.R. 195, 201 (Bankr. M.D. Fla. 1997)

(citation omitted). There are five accepted tests for determining whether an involuntary petition

was filed in bad faith: (a) the subjective test, (b) the improper purpose test, (c) the objective test,

(d) the improper use test, and (e) the combined test. In re Ballato, 252 B.R. 553, 558 (Bankr. M.D.

Fla. 2000) (citing In re Apache Trading Group, Inc., 229 B.R. 891 (Bankr. S.D. Fla. 1999); In re

Landmark Distrib., Inc., 189 B.R. 290, 309 (Bankr. D. N.J. 1995)).

       Under the improper use test, bad faith is found when a petitioning creditor files an

involuntary petition to obtain a disproportionate benefit for itself, rather than to protect against

other creditors gaining disproportionate advantages. Id. (quotation omitted). The improper

purpose test finds bad faith based upon the petitioner's improper motivation for filing the petition,

such as ill will, malice, or harassment. Id. (citations omitted). The objective test questions whether

a reasonable person would have filed the involuntary petition under the same circumstances. Id.

The subjective test "looks to the subjective motivation of the petitioning creditor for the filing."

Id. Finally, the combined test evaluates "bad faith by the subjective and objective standards




{2387/000/00519459}
              Case 21-12317-EPK          Doc 19      Filed 03/26/21      Page 11 of 20




contained in Rule 9011 of the Federal Rules of Bankruptcy Procedure." In re Apache Trading,

229 B.R. at 893 (quoting In re Reveley, et al., 148 B.R. 398, 407 (Bankr. S.D. N.Y. 1992)).

       As stated supra, the true motivation of Pro Petroleum in filing the petition has been to place

a competitor out of business. The filing has certainly not improved creditors' prospects for

repayment—Hellenic has been cut off from its fuel suppliers, its trademarked name has been

damaged and future business opportunities have been lost. Other creditors in communication with

Hellenic are aghast at the deterioration in their repayment prospects and have refused to join the

petition after solicitations from Pro Petroleum. These creditors, unlike Pro Petroleum, recognize

that their best chance at a recovery lies in Hellenic restoring access to its suppliers and resuming

its prepetition business.

       The lack of rational motivation in filing the petition, coupled with Hellenic's competition

with Pilot, support a finding of bad faith under the tests referenced supra. The bad faith nature of

the petition precludes determining that an order for relief will likely be entered, and the Court

should deny the Motion.

       B.      There is Not a Substantial Risk of Loss to the Estate.

       Even assuming arguendo the Pro Petroleum acted in good faith and filed a petition that

complied with § 303—which is not the case—the Court should deny the Motion because Pro

Petroleum has failed to demonstrate a substantial risk of loss to the estate.

       Pro Petroleum lists its reasons for appointing a trustee in a series of thirteen bullet points

in the Motion. See Mot. 17–18 (allegations supporting a trustee).

       Broadly speaking, the bullet points can be divided into two, equally unpersuasive

categories. In the first category, Pro Petroleum recites general, unremarkable allegations about

Hellenic being in financial distress. In addition to being precipitated by the bankruptcy filing itself,
{2387/000/00519459}
             Case 21-12317-EPK         Doc 19     Filed 03/26/21      Page 12 of 20




however, these allegations could be applied to almost any debtor in any bankruptcy case in the

country. They do not even approach the showing of an "exceptionally strong need" for a trustee

that is required under § 303(g). See Diamondhead Casino, 540 B.R. at 505 (footnotes and

quotations omitted) (emphases supplied). Those bullet points, with Hellenic's responses, are as

follows:

                     "Hellenic is no longer operating a business in the ordinary course, as
                      admitted by Kechagias."

                      Response: The Debtor is attempting to operate its business and maintains
                      employees; however, its access to suppliers has been imperiled by the
                      bankruptcy filing itself. An interim trustee would add administrative
                      expenses to the case without resolving this issue.

                     "Hellenic likely has no source of income with which to operate its business,
                      as admitted by Kechagias."

                      Response: Again, Hellenic's access to suppliers and income has been
                      imperiled by the bankruptcy filing itself. An interim trustee would add
                      administrative expenses to the case without resolving this issue.

                     "Hellenic is not paying its debts and obligations as they came due."

                      Response: In general Hellenic was paying its debts and obligations as they
                      became due prepetition. Its ability to do so has been threatened by the
                      bankruptcy filing. An interim trustee would add administrative expenses to
                      the case without resolving this issue.

                     "Hellenic is not meeting its contractual obligations to its vendors and
                      customers."

                      Response: In general Hellenic was meeting its obligations prepetition. Its
                      ability to do so has been threatened by the bankruptcy filing. An interim
                      trustee would add administrative expenses to the case without resolving this
                      issue.

                     "Hellenic is not communicating with or providing meaningful information
                      to, nor addressing the concerns of its creditors (but is instead referring them
                      to its attorney), evidencing an intent to hinder, delay or defraud them."



{2387/000/00519459}
             Case 21-12317-EPK          Doc 19     Filed 03/26/21      Page 13 of 20




                       Response: This allegation is frivolous. Pro Petroleum placed Hellenic into
                       an involuntary bankruptcy. The parties are litigating and each is represented
                       by counsel. Referring creditors and adverse parties to counsel does not
                       evidence an intent to hinder, delay or defraud or warrant the appointment of
                       a § 303(g) trustee.

                      "Hellenic has breached significant and material provisions of its contracts
                       with creditors."

                       Response: Again, Hellenic was generally meeting its obligations
                       prepetition. Its ability to do so has been threatened by the bankruptcy filing.
                       An interim trustee would add administrative expenses to the case without
                       resolving this issue.

See Mot. 17–18.

       In contrast to preceding allegations, which contain some measure of accuracy—albeit,

nothing that supports appointing a trustee—the second category of bullet points are simply

erroneous. Those latter bullet points, with Hellenic's responses, are again as follows:

                      "All essential employees for business operations (including drivers and
                       office staff) have been terminated by Hellenic."

                       Response: This allegation is false. Hellenic retains seven employees in
                       California (five drivers and two administrative workers) and six in Florida.

                      "It is unknown and uncertain whether Hellenic's trucks and other business
                       assets, including a potential truck stop and fueling location in Fresno,
                       California, have been secured and insured."

                       Response: Pro Petroleum is attempting to conceal its lack of due diligence
                       by prefacing this allegation with "it is unknown and uncertain" language.
                       Regardless, the allegation is false. Hellenic's assets are insured.

                      "The location and condition of Hellenic's assets, including its fuel
                       inventory, trucks, cash, and receivables, is unknown and uncertain."

                       Response: Pro Petroleum is again attempting to conceal its lack of due
                       diligence by utilizing "unknown and uncertain" language. Mr. Kechagias
                       will be present at trial to testify as to the assets of Hellenic. The fact that
                       Pro Petroleum has not conducted a diligent inquiry into this matter is not
                       grounds for the appointment of a trustee.


{2387/000/00519459}
                Case 21-12317-EPK         Doc 19     Filed 03/26/21      Page 14 of 20




                        "Hellenic has made misrepresentations to creditors, evidencing an intent to
                         hinder, delay, or defraud them, not only in obtaining their funding or
                         products, but also in forestalling their discovery of Hellenic's fraud and
                         enforcement of their rights and interests."

                         Response: This is a bare legal allegation without any factual underpinning.
                         Nonetheless, Hellenic categorically denies this allegation.

                        "Hellenic has engaged in fraudulent conduct in the way it obtained fuel,
                         loans and funding."

                         Response: Again, this is a bare legal allegation without any factual
                         underpinning. Hellenic categorically denies this allegation.

                        "It is unknown whether Hellenic's fuel supply has or will have possessory
                         liens against it as a result of Hellenic's likely failure to pay storage."

                         Response: Hellenic is current on storage costs and is unaware of related
                         possessory liens at this time.

                        "Given the creation of Central Coast Petroleum (in the name of Salvador
                         and Olga Estrada, with the business address at their home, and the purchase
                         of a truck), and given Hellenic's eleventh hour 'settlement' with a supplier
                         apparently so that Central Coast Petroleum would have a source of fuel to
                         sell, it is likely and highly probable that there have been preferential and/or
                         fraudulent transfers of assets (and Hellenic's business) to the detriment of
                         Hellenic's creditors."

                         Response: As stated supra, Central Coast is a separate entity owned by the
                         Estradas that leases two trailers to Hellenic. The theory that Hellenic is
                         running a "bust-out" for the benefit of Central Coast has no basis in reality
                         and is denied categorically by Hellenic.

See id.

          Hellenic has thus refuted each bullet point set forth in the Motion. Pro Petroleum is seeking

the drastic remedy of an interim trustee by asserting a combination of: (1) mundane allegations of

financial distress that were, in large part, caused by the bankruptcy filing itself, (2) baseless

speculations arising from a lack of due diligence, which are cloaked in "it is unknown whether"




{2387/000/00519459}
             Case 21-12317-EPK          Doc 19     Filed 03/26/21      Page 15 of 20




language, and (3) frivolous allegations that are denied, such as the "bust-out" theory involving

Central Coast.

       Pro Petroleum has not come close to meeting its heavy burden under § 303(g). The Court

should deny the Motion.

       WHEREFORE, Hellenic respectfully requests that the Court deny the Motion and grant

such other relief as it deems appropriate.

                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing by CM/ECF to all parties registered to receive such service in this case

on March 26, 2021.

                                             Respectfully submitted,

                                             SHRAIBERG, LANDAU & PAGE, P.A.
                                             Attorneys for Hellenic
                                             2385 NW Executive Center Drive, #300
                                             Boca Raton, Florida 33431
                                             Telephone: 561-443-0800
                                             Facsimile: 561-998-0047
                                             bss@slp.law
                                             pdorsey@slp.law

                                             By: /s/ Bradley Shraiberg___________
                                                   Bradley S. Shraiberg, Esq.
                                                   Florida Bar No. 121622
                                                   Patrick Dorsey, Esq.
                                                   Florida Bar No. 0085841

{2387/000/00519459}
Case 21-12317-EPK   Doc 19   Filed 03/26/21   Page 16 of 20




                    EXHIBIT A
                 Case 21-12317-EPK       Doc 19     Filed 03/26/21   Page 17 of 20



Catherine Ngai | Bloomberg News
January 24, 2020 3:00 PM, EST


Pilot Flying J Changes Corporate Name, Expands Into
Energy Market




(Getty Images)

[Stay on top of transportation news: Get TTNews in your inbox.]
America’s largest truck-stop company is rebranding as it grows its market share in both retail
fuel and energy divisions.

Pilot Flying J is changing its corporate name and structure to be called Pilot Co. after a two-year
push into the energy business, a growth area that has included building out a Houston o ce,
acquiring pipeline and storage assets and buying fuel from across the world.

“We had to change and evolve with the times,”
Pilot Co. CEO Jimmy Haslam said in an interview.
“We got to the point where we started looking
around and saying, what could be the next
growth vehicle? We didn’t want to do something
that was totally di erent. So we took a step back
and thought, what could we do to leverage our           In part one of a two-part exploration of
current platform?”                                      autonomous technology today, our
                                                        latest RoadSigns podcast
The solution was an expansion into the energy
                                                        revisits conversations with CEOs Alex
sector, increasing its so-called vertical
                                                        Rodrigues of Embark and Cetin
integration. Under the leadership of Chief
                                                        Mericli of Locomation. Hear them
Strategy O cer Shameek Konar — an alum of
                                                        explain what testing automated trucks
Castleton Commodities International, Mercuria
                                                        and developing platooning technology
      Energy TradingCase
                       SA and  Goldman Sachs Doc
                             21-12317-EPK        Group 19 Filed has taught them
                                                                03/26/21    Pageabout
                                                                                  18 ofthe
                                                                                        20 road ahead
      Inc. — Pilot has shifted from solely focusing on          — and get new perspective with host
      its travel centers and retail fuel sales to also          commentary. Listen to a snippet from
      snatching up midstream infrastructure and                 Rodrigues above, and to hear the full
      expanding into water disposal, blending, crude            episode, go to RoadSigns.TTNews.com.
      hauling and other business segments.

      Energy Footprint
      The moves come after Warren Bu ett’s Berkshire Hathaway Inc. paid $2.76 billion for a 38.6%
      stake in the Knoxville, Tenn.-based rm in 2017, with plans to increase that stake to 80% by
      2023.
      Last year, Forbes ranked Pilot as the No. 10 largest private company in the U.S. It also ranked
      No. 33 on Transport Topics’ 2019 Top 100 Private Carriers list, logging 1,061 tractors, 35 trucks
      and 1,405 trailers.
      The rm, which operates more than 750 travel centers across the U.S. and Canada, already
      supplies about one-sixth of the nation’s diesel consumption. Now, it’s focused on widening its
      footprint. Last year, it acquired NGL Energy Partners LP’s TransMontaigne Products Services,
      giving Pilot an increased presence on the Colonial Pipeline, a vital conduit connecting the Gulf
      Coast and East Coast. The rm can access 21 terminals along the pipeline, shipping some
      80,000 barrels a day.

      Pilot also took a majority stake in Pro Petroleum a year prior, giving the company access to the
      West Coast as well as Arizona, Nevada and West Texas markets. The rm has the third-largest
      tanker eet in North America with more than 1,500 trucks able to move energy products
      including diesel, gasoline, diesel exhaust uid, biodiesel, crude, water and sand.

      For now, the company’s expansion plans don’t include operating a re nery, but Pilot’s
      evaluating options for protecting its fuel margins, including an equity interest, said Konar.
      Want more news? Listen to today's daily brie ng:

                                             Transport Topics (March 26, 2021)

                                                 00:00                           02:35




© 2021 Transport Topics All rights reserved. | Privacy Policy
Case 21-12317-EPK   Doc 19   Filed 03/26/21   Page 19 of 20




                    EXHIBIT B
                                           Case 21-12317-EPK                                   Doc 19                 Filed 03/26/21               Page 20 of 20


Vendor/Creditor                            Contact Person                 Address                                                       Phone                  Nature of Debt                   Approx. Amount Owed
Business Capital Loan                      Andrew Spern                   2501 Hollywood Blvd. Suite 210, Hollywood, FL 33020           954‐364‐7792           Revolving lines                  $                2,148,900.00
Cedar Advance Loan                         Simon Cshonbrun                                                                              718‐400‐9030 ext 101   Revolving lines                  $                  467,688.00
Affinity Truck                                                            2707 S East Avenue                                            559‐266‐9531           Truck purchases                  $                   92,476.76
Seperation by Design                                                                                                                                           Load Cart                        $                   50,778.98
Fairmont Capital                           Richy                          333 Pearsall Avenue Suite 207, Cedar, NY 11516                310‐706‐8905           Revolving lines                  $                2,879,282.00
Fresh Funding                                                             42 Broadway Street 1815 New York 10004                        888‐355‐4352           Revolving lines                  $                  616,875.00
Global Funding Expert                                                     2701 Queen Plaza North, Sute 802 Long Island City, NY 11101   1‐877‐253‐7686         Revolving lines                  $                2,529,450.00
Payroll Liability                                                                                                                                              Payroll                                            $360,512.04
Mansfield Oil (Settlement Agreement                                                                                                                            COGS                             $                  800,000.00
Sacremento Energy (Settlement Agreement)                                                                                                                       COGS                                               $800,000.00
Elbow River                                                                                                                                                    COGS                             $                1,500,000.00
Petrola Oil                                George Michaelos               7000 West Palmetto Park Rd.                                   954‐599‐3997           COGS                             $                1,000,000.00
Diesel Direct West                                                        3861 Duck Creek Drive. Stockton, CA 95215                                            COGS                             $               15,896,435.58
Indigo Direct West                                                        P.O. Box 2535 Gainsville, GA 30503                            678‐513‐9114           COGS                             $                  247,933.95
Motiva Enterprise                                                                                                                                              COGS                             $                  281,628.62
Renewable Energy Group                                                    416 South Bell Avenue, Ames, IA 50010                         515‐239‐8000           COGS                             $                  507,207.37
Shell Oil Products (Equilon Enterprises)                                  3515 Navy Drive, Stockton, CA 95203                                                  COGS                                               $614,800.90
Huth Family Partnership                    Steve Huth                     326 Prosperity Circle Porterville, CA                         559‐783‐1207           Mortgage (March)                                     $24,488.35
Andreini Insurance                         Cindy Tarango                  220 W. 20th Ave, San Mateo, CA 94403                          805‐981‐9585           Insurance                                            $30,589.04
Aramark                                                                   PO Box 101179 Pasadeno, CA 91189                              800‐504‐0328           Mats and laundry ( Truck Stop)                          $615.72
Prime Towing                                                              1250 South O St. Tulare, CA 93274                             559‐684‐7796           tow on 2/18/2021                                        $925.00
Core‐Mark                                  Vicki Taylor                                                                                 661‐201‐7020           products sold in Truck Stop                           $4,000.00
Office City                                Claudia Parsons (accounting)   3167 Corporate Place Hayward, CA                              209‐444‐5442           Office supplies FL & CA                               $3,450.00
Lynco Products                             Beth Mosley (accounting)       1410 11th St. Milan , IL 61264                                309‐283‐2197           Truck parts sold (Truck Stop)                         $3,100.00
Select Management Services                 Denee Bracey Davis             PO Box 681055 Franklin TN 37068                               615‐790‐1627                                                                 $1,000.00
Malaga County Water District                                              3580 S. Frank Fresno, CA 93725                                559‐485‐7353           water service Truck Stop                                $724.15
Tank Specialties                           Nacole Venegas                 2695 S, Fourth St. Fresno, CA 93725                           559‐579‐1450           Tank Repairs                                          $1,474.70
Comcast                                                                                                                                 855‐281‐5742           Phone & Internet (Truck Stop)                           $355.00
Merry Maids                                Brad                           120 N. Valley Oaks Dr. Suite A Visalia 93292                  559‐734‐3320           Cleaning Service (Pville)                             $1,156.00
Stop Alarm                                                                65 S. Hockett St. Porterville, CA 93257                       559‐781‐3310           Alarm Service (Pville)                                  $100.00
J.C. Martin & Son                                                         215 Old Line Ct. Exeterm CA 93221                             559‐280‐2919           Truck Repair                                          $2,500.00
Fresno Truck Center                                                       2727 E Central Fresno, CA 93725                               800‐999‐9152           Wrecked Truck Repair                                 $22,111.56
                                                                                                                                                                                                $               30,890,558.72
